PER CURIAM.
This matter is before us for review of an interlocutory order as to the parties’ temporary rights of custody and visitation with their three year old child. Although we have serious reservations about the specific arrangements approved by the trial court, we do not believe appellant has demonstrated an abuse of discretion, especially in view of the fact that such arrangements are to be in effect only until a final judgment of dissolution is entered.
The record is silent as to why this matter has not been finally disposed of and we would hope that it can be at the earliest opportunity. At that time we are hopeful a solution satisfactory to all will be found, predicated upon the best interests of the child. If not, we will then be in a position to entertain a plenary appeal with more complete information before us.
LETTS, C. J., and ANSTEAD- and HERSEY, JJ., concur.